Thomas P. Farley, J.
Motion by the Meadow Brook National Bank as third-party plaintiff for summary judgment against the third-party defendant Majestic Plumbing & Heating Supply Corp.
As held on the companion motion (37 Misc 2d 540), by the plaintiff for summary judgment, the Majestic Plumbing & Heating Corporation deposited a sight draft in the sum of $879.52 for payment from the plaintiff’s account which was neither drawn nor authorized by the plaintiff. The defendant third-party plaintiff honored that sight draft through error. It is entitled to a recovery of said sum $879.52 plus such costs, disbursements and interest as may be allowed the plaintiff on the companion motion.